 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:10-cr-0091-KJD-GWF
 8                                            Plaintiff,                      ORDER
 9           v.
10   BARBARA JEAN DENNIS,
11                                          Defendant.
12          Before the Court is defendant Barbara Jean Dennis’s Letter Requesting Refund of Funds
13   (ECF No. 433). The government has not responded.
14          Ms. Dennis seeks a refund of the $133.84 that the Court collected following her guilty
15   plea for Bankruptcy Fraud in October of 2016. Ms. Dennis received a sentence of time served
16   with two years of supervised release to follow. Judgment 2–3, ECF No. 358. The Court also
17   imposed a $100 special assessment fee, a $10,000 fine, and $80,952.41 in restitution. Id. at 5.
18   Shortly thereafter, the Court collected the $100 special assessment fee and $33.84 towards Ms.
19   Dennis’s fine. Ms. Dennis then appealed the judgment, arguing that her restitution order did not
20   comply with the Mandatory Victims Restitution Act of 18 U.S.C. §§ 3663A-3664. See Mem.
21   Disp. 2, ECF No. 434. The government conceded error, and the Ninth Circuit vacated the
22   restitution portion of Ms. Dennis’s judgment. Id. The Ninth Circuit also directed this Court to
23   reconsider Ms. Dennis’s fine under the factors set out in 18 U.S.C. § 3572(a). Id.
24          On remand, the Court struck the restitution portion of Ms. Dennis’s judgment of
25   conviction and ordered briefing on the 18 U.S.C. § 3572(a) factors. On November 20, 2018, the
26   Court held a hearing to determine the appropriate fine amount. After reviewing the parties’ briefs
27   and hearing their arguments, the Court re-imposed the $100 special assessment and the $10,000
28   fine. See Hearing Trans. 21–22, ECF No. 428. The Court issued an amended judgment reflecting
 1   its decision on May 28, 2019. Am. Judgment, ECF No. 437.
 2          Prior to the amended judgment, Ms. Dennis brought this motion, seeking a refund for the
 3   $100 special assessment fee and the $33.81 that she had paid toward her fine. She argues that a
 4   refund is necessary because the Court’s first judgment was vacated. However, the funds that the
 5   Court has collected from Ms. Dennis did not go toward the vacated portion of her judgment of
 6   conviction—restitution. They were credited toward the special assessment fee and fine, which
 7   remain part of Ms. Dennis’s amended judgment. Because Ms. Dennis still owes those funds
 8   under the amended judgment, the Court denies her request to refund those payments.
 9          Accordingly, IT IS HEREBY ORDERED that defendant Barbara Jean Dennis’s Request
10   for Refund of Funds (ECF No. 433) is DENIED.
11   Dated this 3rd day of December, 2019.
12
13                                                _____________________________
                                                  Kent J. Dawson
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
